DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
1. 	Claim 1 is objected to because of the following informalities: the limitation “an object” (line 24-25) already has already antecedent basis at the line-16 of claim 1, therefore, should be rewritten as “the object” in order to improve clarity of the claim language.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

2. 	Claim 18 is objected to because of the following informalities: the claim is missing the period (.) punctuation mark to finish the claim.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. 	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
the first surface thereof” (lines 9-10) refers to the limitation “a first surface” (line 9) of the grip cover, or, if it refers to the limitation “a first surface” (line 6-7) of the handle base, or, if it is a new limitation. In addition, in order to apply prior art in the rejection below, the examiner interprets the aforesaid limitations as being referring to the “first surface” (line 9) of the grip cover.
	3.2. 	It is unclear to determine whether the limitation “the first surface thereof” (line 15) refers to the limitation “a first surface” (line 9) of the grip cover, or, if it refers to the limitation “a first surface” (line 6-7) of the handle base, or, if it is a new limitation. In addition, in order to apply prior art in the rejection below, the examiner interprets the aforesaid limitations as being referring to the “first surface” (line 9) of the handle base.
	3.3. 	It is unclear to determine whether the limitation “the second surface thereof” (line 23) refers to the limitation “the second surface of the grip cover” (line 12), or, if it refers to the limitation “the second surface of the handle base” (line 11), or, if it is a new limitation. In addition, in order to apply prior art in the rejection below, the examiner interprets the aforesaid limitations as being referring to the “the second surface of the grip cover” (line 12).
3.4.	Furthermore, claims 2-20 are also rejected because they depend on claim 1.

Examiner’s Note
4.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1 are/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ieda et al (Pub. No.: US 2010/0205780 hereinafter mentioned “Ieda”).

As per claim 1, Ieda in the embodiment of Figs. 1-5 discloses:
A door handle assembly for a motor vehicle door having a latch controllable between a latched condition in which the door is prevented from opening and an unlatched condition in which the door is not prevented from opening (Figs. 1-5 and abstract), the door handle assembly comprising:
a handle base (Figs. 1-2, see the first handle case 11. Also see [0017] and/or [0019]) configured to be secured to the motor vehicle door (Fig. 1, see the outer panel 20 of the door vehicle. Also see [0017]-[0018]) and configured to operatively couple to the latch for controlling the latch (Fig. 3, the latch/bar of the lock mechanism 80. Also see [0023]), the handle base having a first surface spaced apart from and generally facing the door (Fig. 1, see the outer panel 20 of the door vehicle. Also see [0017]-[0018]) and a second surface opposite the first surface thereof (Figs. 1-2, see the first handle case 11. Also see [0017] and/or [0019]),
a grip cover (Figs. 1-2, see the second handle case 12. Also see [0017] and/or [0019]) having a first surface and a second surface opposite the first surface thereof, the grip cover coupled to the handle base with the first surface of the grip cover facing the second surface of the handle base such that the first surface of the handle base (Figs. 1-2, see the first handle case 11. Also see [0017] and/or [0019]) and the second surface of the grip cover (Figs. 1-2, see the second handle case 12. Also see [0017] and/or [0019]) cooperatively define a door handle grip (Fig. 1, see door handle 10. Also see [0033]),
a first sensor configured to produce a first sensor signal (Figs. 1-2, see the capacitance sensor 42 with its an unlock detection electrode 32. Also see [0019]), the first sensor positioned relative to the handle base to define a first detection surface of the handle base along at least a portion of the first surface thereof (Figs. 1-2, see the first handle case 11 with its grip 11a. Also see [0017] and/or [0019]), the first sensor producing a detectable change in the first sensor signal upon detection of one of an object (Figs. 3-4, see the finger and/or hand of the vehicle user. Also see [0019] and/or [0023]) within a detection proximity of the first detection surface and deflection of the portion of the handle base (Figs. 1-2, see the first handle case 11. Also see [0017] and/or [0019]) defining the first detection surface to within a detection proximity of a sensing surface of the first sensor (Figs. 1-2, see the capacitance sensor 42 with its an unlock detection electrode 32. Also see [0019]), the detectable change in the first sensor signal enabling the latch to unlock or unlatch (Fig. 3, the latch/bar of the lock mechanism 80. Also see [0023] and [0019]), and
a second sensor configured to produce a second sensor signal (Figs. 1-4, see the capacitance sensor 41 with its lock detection electrode 31. Also see [0019]), the second sensor positioned relative to the grip cover to define a second detection surface of the grip cover along at least a portion of the second surface thereof (Figs. 1-2 and 4, see the second handle case 12. Also see [0017] and/or [0019]), the second sensor producing a detectable change in the second sensor signal upon detection of one of an object (Figs. 3-4, see the finger and/or hand of the vehicle user. Also see [0019] and/or [0023]) within a detection proximity of the second detection surface and deflection of the portion of the grip cover (Figs. 1-2 and 4, see the second handle case 12. Also see [0017] and/or [0019]) defining the second detection surface to within a detection proximity of a sensing surface of the second sensor (Figs. 1-4, see the capacitance sensor 41 with its lock detection electrode 31. Also see [0019]), the detectable change in the second sensor signal enabling the latch to lock or latch (Fig. 3, the latch/bar of the lock mechanism 80. Also see [0023] and [0019]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 2, 3 and 12xxxxxxxxxxxxxx  are/is rejected under 35 U.S.C. 103 as being unpatentable over Ieda.

As per claim 2,  Ieda discloses the door handle assembly of claim 1 as described above.
Figs. 1-5 discloses the handle base (11) and defining a grip space (GP) between the door panel (20) and the first surface of the handle base (11) but does not explicitly disclose the two mounting members. 
However, Fig. 9 of Ieda further discloses:
wherein the handle base (Fig. 9, see the base of grip 110. Also see [0003]-[0004]) comprises two mounting members (Fig. 9, see the unnamed/unnumbered screws. Also see [0003]-[0004]) with the first surface of the handle base extending therebetween (Fig. 9, see the base of grip 110. Also see [0003]-[0004]), 
the handle base (Fig. 9, see the base of grip 110. Also see [0003]-[0004]) configured to be secured to the door with the mounting members (Fig. 9, see the unnamed/unnumbered screws. Also see [0003]-[0004]) abutting a door panel of the door (Fig. 9, see the outer panel 200 of the door. Also see [0003]-[0004]) and defining a grip space (Fig. 9, see the unnamed/unnumbered gap. Also see [0003]-[0004]) between the door panel (Fig. 9, see the outer panel 200. Also see [0003]-[0004]) and the first surface of the handle base (Fig. 9, see the base of grip 110. Also see [0003]-[0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “two mounting members” disclosed by Fig. 9 into Figs. 1-5 of Ieda, with the motivation and expected benefit related to improving the handle by firmly attaching the door handle the vehicle door (Ieda, Paragraph [0029]).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


As per claim 3,  Ieda discloses the door handle assembly of claim 2 as described above.
Ieda further discloses: 
wherein the first sensor is a capacitive proximity sensor (Figs. 1-2, see the capacitance sensor 42 with its an unlock detection electrode 32. Also see [0019]),
and wherein the first sensor produces the detectable change in the first sensor signal in the form of a detectable change in an electric field produced by the capacitive proximity sensor upon detection of the object (Figs. 3-4, see the finger and/or hand of the vehicle user. Also see [0019] and/or [0023]) extending into the grip space (Fig. 1, see the gap GP. Also see [0017]) within the detection proximity of the first detection surface (Figs. 1-2, see the first handle case 11 with its grip 11a. Also see [0017] and/or [0019]).

As per claim 12,  Ieda discloses the door handle assembly of claim 2 as described above.
Ieda further discloses:
wherein the second sensor is another capacitive proximity sensor (Figs. 1-4, see the capacitance sensor 41 with its lock detection electrode 31. Also see [0019]), and 
wherein the second sensor produces the detectable change in the second sensor signal in the form of a detectable change in an electric field produced by the another capacitive proximity sensor upon detection of the object (Figs. 3-4, see the finger and/or hand of the vehicle user. Also see [0019] and/or [0023]) within the detection proximity of the second detection surface (Figs. 1-2 and 4, see the second handle case 12. Also see [0017] and/or [0019]).

7.	Claim(s) 16-20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Ieda in view of IEDA et al (Pub. No.: US 2010/0237635 hereinafter mentioned as “Ieda_568”).

As per claim 16, Ieda discloses the door handle assembly of claim 2 as described above.
Ieda further discloses:
a processor (Fig. 3, see the control unit 60. Also see [0023]), and
the processor (Fig. 3, see the control unit 60. Also see [0023]) to be responsive to at least one detectable change in at least one of the first and second sensor signals to produce a first control signal to enable unlocking or unlatching of the latch (Fig. 3, the latch/bar of the lock mechanism 80. Also see [0023]), and to be responsive to at least one detectable change in at least one of the first and second sensor signals to produce a second control signal to enable locking or latching of the latch (Fig. 3, the latch/bar of the lock mechanism 80. Also see [0023]).
Ieda does not explicitly disclose the memory.
However, Ieda_568 further discloses:
a processor (Fig. 1, see the control module 34. Also see [0043]), and
a memory disposed in the circuit space and having instructions stored therein which (see [0044] and [0041]. The hardware/memory that stores the software required by the microprocessor CPU 31 to execute locking and unlocking instructions of Ieda_568), when executed by the processor (Fig. 1, see the control module 34. Also see [0043]), cause the processor to be (Fig. 1, see the lock mechanism 11 with its latch mechanism 12. Also see [0043]-[0045]), and to be responsive to at least one detectable change in at least one of the first and second sensor signals to produce a second control signal to enable locking or latching of the latch (Fig. 1, see the lock mechanism 11 with its latch mechanism 12. Also see [0043]-[0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “memory” disclosed by Ieda_568 into Ieda, with the motivation and expected benefit related to improving the handle by providing hardware to store the locking-unlocking instructions (Ieda_568, Paragraph [0044]).

As per claim 17, the combination of Ieda and Ieda_568 door handle assembly of claim 16 as described above.
Ieda in view of Ieda_568, with the obvious motivation set forth above in claim-16, further discloses:
wherein the instructions stored in the memory include instructions which (Ieda_568, see [0044] and [0041]. The hardware/memory that stores the software required by the microprocessor CPU 31 to execute locking and unlocking instructions of Ieda_568), when executed by the processor (Ieda_568, Fig. 1, see the control module 34. Also see [0043]), cause the processor to be responsive to a single detectable change in the first sensor signal to produce the first control signal (Ieda, see [0023]).

As per claim 18,  the combination of Ieda and Ieda_568 door handle assembly of claim 16 as described above.
Ieda in view of Ieda_568, with the obvious motivation set forth above in claim-17, further discloses:
wherein the instructions stored in the memory include instructions which (Ieda_568, see [0044] and [0041]. The hardware/memory that stores the software required by the microprocessor CPU 31 to execute locking and unlocking instructions of Ieda_568), when executed by the processor (Ieda_568, Fig. 1, see the control module 34. Also see [0043]), cause the processor (Ieda, see [0023]). 

As per claim 19,  the combination of Ieda and Ieda_568 door handle assembly of claim 16 as described above.
Ieda in view of Ieda_568, with the obvious motivation set forth above in claim-17, further discloses:
wherein the instructions stored in the memory include instructions which (Ieda_568, see [0044] and [0041]. The hardware/memory that stores the software required by the microprocessor CPU 31 to execute locking and unlocking instructions of Ieda_568), when executed by the processor (Ieda_568, Fig. 1, see the control module 34. Also see [0043]), cause the processor to be responsive to a predefined sequential combination of detectable changes in at least one of the first and second sensor signals to produce the first control signal (Ieda, see [0023]. The claimed “predefined sequential combination of detectable changes” are the sequential combination of capacitance changes of Ieda that indicate that the door is locked or unlocked and send the locking-command or unlocking-command accordingly).

As per claim 20,  the combination of Ieda and Ieda_568 door handle assembly of claim 16 as described above.
Ieda in view of Ieda_568, with the obvious motivation set forth above in claim-17, further discloses:
wherein the instructions stored in the memory include instructions which (Ieda_568, see [0044] and [0041]. The hardware/memory that stores the software required by the microprocessor CPU 31 to execute locking and unlocking instructions of Ieda_568), when executed by the processor (Ieda_568, Fig. 1, see the control module 34. Also see [0043]), cause the processor to be responsive to a predefined sequential combination of detectable changes in at least one of the first and second sensor signals to produce the second control signal (Ieda, see [0023]. The claimed “predefined sequential combination of detectable changes” are the sequential combination of capacitance changes of Ieda that indicate that the door is locked or unlocked and send the locking-command or unlocking-command accordingly). 

Allowable Subject Matter
8.	Claims 4-11 and 13-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and if further rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner's statement of reasons why claims 6 and 10 would be allowable: 
	
9. 	Regarding claim 4, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein the capacitive proximity sensor comprises a first plate positioned between the first surface of the grip cover and the second surface of the handle base with the portion of the handle base defining the first detection surface thereof defining at least a portion of a dielectric aligned with the first plate, and wherein the object extending into the grip space is an object which dynamically defines a second plate of the capacitive proximity sensor as the object moves toward the first detection surface such that the capacitive proximity sensor produces the detectable change in capacitance when the object is within a detection proximity of the first detection surface. 
	
10.	Claims 5-6 would be allowed if overcoming the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action above due to the fact that it is further limiting and depending on claim 4.

11. 	Regarding claim 6, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein the second sensor is an inductive proximity sensor, and wherein the second sensor produces the detectable change in the second sensor signal in the form of a detectable change in an electromagnetic field produced by the inductive proximity sensor upon detection of deflection of the portion of the grip cover defining the second detection surface to within the detection proximity of the sensing surface of the inductive proximity sensor. 
	
12.	Claims 7-11 would be allowed if overcoming the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action above due to the fact that they are further limiting and depending on claim 6.

13. 	Regarding claim 13, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein the first sensor is an inductive proximity sensor, and wherein the first sensor produces the detectable change in the first sensor signal in the form of a detectable change in an electromagnetic field produced by the inductive proximity sensor upon detection of deflection of the portion of the handle base defining the first detection surface to within the detection proximity of the sensing surface of the inductive proximity sensor. 
	
14.	Claims 14-15 would be allowed if overcoming the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action above due to the fact that it is further limiting and depending on claim 13.

15.	The prior art of record, alone or in combination, does not discloses or suggest the above underlined limitations.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the allowable subject matter. In other words, it will further require substantial structural modification of the components that will 

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867